Citation Nr: 1610918	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-37 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has subsequently transferred to the Los Angeles, California RO.

In September 2014, the claims were remanded for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for arthritis, back, bilateral hip, bilateral knee, and bilateral ankle disabilities, which he relates to parachuting in service.  See Veteran's statement dated May 2008.

As to an in-service injury, the Veteran's DD-214 form supports the assertion that he performed parachute jumps in service, as he was awarded a parachute badge.  However, service treatment records show no complaints, treatment or diagnosis of arthritis, back, hip, knee, or ankles disabilities.

As to current disabilities, post-service medical evidence shows complaints of bilateral hip, low back, bilateral knee, and bilateral ankle pain.  Moreover, the Veteran's treatment records reveal current diagnoses, such as degenerative disc disease and spondylosis of the thoracic and lumbar spine, arthritic changes of the right knee, and arthralgia of the bilateral ankles.  See, e.g., private treatment record dated November 2008 and VA treatment records dated May 2008 and November 2013.

The evidence of record suggests that the Veteran's current disabilities may be related to in-service events or injuries; however, the Veteran has not been afforded a VA examination and the evidence of record is insufficient to decide the claims.  Accordingly, a VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In September 2014, the Board remanded the Veteran's appeal to, among other things, provide him with an authorization and consent to release of information form (VA 21-4142) to identify private treatment providers to allow VA to obtain such records for his claimed disabilities.  Although, the Veteran was sent a VA 21-4142 form, this form was not sent to his current address of record.  Therefore, upon remand, a VA 21-4142 form should be mailed to correct address of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, including treatment records from Dr. J. Simmons dated in 2004.  See Social Security Administration notice of decision letter dated March 2009.  All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since February 2014.  All such available documents should be associated with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any arthritis, low back, bilateral hip, bilateral knee, and bilateral ankles disabilities.  

Following a review of the claims file and examination of the Veteran, the examiner should clearly identify all arthritis, back, bilateral hip, bilateral knee, and bilateral ankles disabilities found.

Then, the examiner should provide an opinion as to
whether any arthritis, low back, bilateral hip, bilateral knee, and bilateral ankles disabilities identified is at least as likely as not (50 percent probability or greater) had its onset in service, or is otherwise related to service, including performing in-service parachute jumps.

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



